        Case 1:18-cv-10225-MLW Document 359 Filed 08/23/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
                                                  No. 1:18-cv-10225-MLW
similarly situated,                      )
                                         )
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
Kevin McAleenan, et al.,                 )
                                         )
                Defendants-Respondents.  )
                                         )



           RESPONDENTS’ ASSENTED TO MOTION TO FILE UNDER SEAL

       Respondents hereby move the Court, pursuant to Federal Rule of Civil Procedure 26(c),

Local Rule 7.2, and the July 30, 2019 Proposed Protective Order (ECF No. 316), for an Order

permitting Respondents to file the Respondents’ sur-reply to Petitioners’ Motion for Order to Show

Cause, and Exhibits B, C, D, E, F, and G (collectively, the “Sur-reply”) under seal. Pursuant to

Local Rule 7.1, Counsel for Respondents have consulted with Counsel for Petitioners who has

consented to the relief requested herein.

       Respondents seek leave requesting to file the Response under seal because it includes and

makes reference to the names and alien numbers of class members that are currently marked by

Respondents as Confidential Information under the Proposed Protective Order (ECF No. 316). 1




1
 Respondents will file a copy for the public record with the names and alien numbers of class
members redacted.
        Case 1:18-cv-10225-MLW Document 359 Filed 08/23/19 Page 2 of 3



Accordingly, Respondents request that the Court enter an order granting them the right to file the

Sur-reply under seal.




Respectfully submitted,


JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

ELIANIS N. PEREZ
Assistant Director

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents
        Case 1:18-cv-10225-MLW Document 359 Filed 08/23/19 Page 3 of 3



                              LOCAL RULE 7.1 CERTIFICATION
       Pursuant to Local Rule 7.1, counsel for Respondents conferred with counsel for
   Petitioners, who assent to the relief sought in this motion.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
                                                     Trial Attorney




                                      CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.


                                                             /s/ Mary L. Larakers
                                                             Mary L. Larakers
               Dated: August 23, 2019                        Trial Attorney
